

 
 
Exhibit 10.3



 
PURCHASE AND SALE AGREEMENT
(SpringHill Suites by Marriott – 524 S. St. Mary’s Street, San Antonio, TX)
 
THIS PURCHASE AND SALE AGREEMENT (including all exhibits and schedules, this
“Agreement”) is made and entered into as of July 14, 2015 (the “Effective Date”)
by and among PHG SAN ANTONIO, LLC, a Georgia limited company (the “Seller”) and
SUPERTEL LIMITED PARTNERSHIP, a Virginia limited partnership (“Purchaser” or
“Operating Partnership”).
 
RECITALS
 
A.           Seller is the owner of the SpringHill Suites by Marriott – San
Antonio Downtown, located on the Real Property and having an address of 524 S.
St. Mary’s Street, San Antonio, Texas (the “Hotel”).
 
B.           The Hotel is being managed by Peachtree Hospitality Management,
LLC, a Georgia limited liability company (the “Manager”).
 
C.           The Hotel is being operated pursuant to a franchise/license
agreement (the “Franchise Agreement”) between Seller and Marriott International,
LLC (the “Franchisor”).
 
D.           Purchaser desires to acquire the Property from Seller and Seller
desires to transfer the Property to Purchaser in exchange for, among other
things, cash consideration and units of limited partner interests (the “OP
Units”) in Operating Partnership, and Purchaser desires to pay such cash
consideration and issue such OP Units in exchange for the Property, as more
particularly described herein.
 
NOW, THEREFORE, for and in consideration of the foregoing premises, and the
mutual undertakings set forth below, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 


ARTICLE 1
PURCHASE AND SALE
 
Section 1.1 Purchase and Sale.  Seller agrees to sell to Purchaser, and
Purchaser agrees to purchase from Seller all of Seller’s right, title and
interest in and to the Property.  At the Closing, Seller shall contribute,
transfer, assign, convey and deliver to Purchaser, and Purchaser shall assume,
free and clear of all Liens other than Permitted Exceptions, all of Seller’s
right, title and interest in and to the Property and the obligations with
respect thereto.
 
Section 1.2 Deposit; Purchase Price.  The Purchase Price to be paid by Seller
for the Property shall be Seventeen Million Five Hundred Thousand and No/100
Dollars ($17,500,000.00) (the “Purchase Price”).  Subject to the terms and
conditions of this Agreement, the Purchase Price shall be paid as follows:
 
(a) Within three (3) Business Days following the date hereof, Purchaser shall
deliver to Title Company (in such capacity, the Title Company shall hereinafter
be referred to as “Escrow Agent”) a wire transfer of immediately available
federal funds in an amount equal to Eighty-seven Thousand Five Hundred and
No/100 Dollars ($87,500.00) (the “Initial Deposit”), which Initial Deposit shall
be held and disbursed by Escrow Agent in accordance with the terms and
conditions of Article 9 herein.
 
(b) To the extent this Agreement is not terminated, or deemed terminated, on or
before the expiration of the Due Diligence Period in accordance with Section 2.3
herein, Purchaser shall deliver to Escrow Agent, within one (1) Business Day
following the expiration of the Due Diligence Period, a wire transfer of
immediately available federal funds in an additional amount equal to
Eighty-seven Thousand Five Hundred and No/100 Dollars ($87,500.00) (the
“Additional Deposit”) which Additional Deposit shall be held and disbursed by
Escrow Agent in accordance with the terms and conditions of Article 9
herein.  Until such time as the Additional Deposit is made in accordance with
this Section, the Initial Deposit together with any interest earned thereon
shall be deemed the “Deposit” herein, and upon making the Additional Deposit in
accordance with this Section, the Initial Deposit together with the Additional
Deposit and any interest earned thereon shall be deemed the “Deposit”
herein.    Purchaser agrees to promptly deliver, or to cause Escrow Agent to
deliver, a written acknowledgment by Escrow Agent that the Deposit has been
received by and is being held by Escrow Agent pursuant to the terms of this
Agreement.  To the extent the Closing occurs in accordance with the terms of
this Agreement, the Deposit shall be applied toward Purchaser’s obligation to
pay the Purchase Price to Seller.
 
(c) At Closing, the balance of Purchase Price (less the Assumed Debt as
described in Section 2.5 hereunder), and as further adjusted pursuant to the
prorations, apportionments and credits required herein, shall be paid in cash by
bank wire transfer of immediately available funds (“Cash Consideration”) to
Escrow Agent’s account for the benefit of the Seller or to the account or
accounts of such other party or parties as may be designated by Seller on or
before the Closing Date; provided however, a portion of the Purchase Price shall
be made by the issuance to Seller of OP Units having an aggregate dollar value
equal to not less than One Hundred Fifty Thousand and No/100 Dollars
($150,000.00) and not more than Two Hundred Fifty Thousand and No/100 Dollars
($250,000.00) (“OP Unit Consideration”). Subject to the above minimum and
maximum thresholds, Seller shall provide written notice to Purchaser specifying
the value of the OP Unit Consideration no later than three (3) Business Days
prior to the Closing Date.  The number of OP Units delivered to Seller on the
Closing Date shall be equal to (i) the OP Unit Consideration, divided by the
volume weighted average of the closing prices of the common shares of Supertel
Hospitality, Inc. (the “REIT”) as reported by NASDAQ for the trailing three (3)
trading days immediately preceding announcement date of this Agreement,
multiplied by (ii) eight (8).
 
(d) Seller and Purchaser shall cooperate with each other in good faith to arrive
at a mutually acceptable allocation of the Purchase Price among the
Improvements, the Personal Property and other customary items either party
hereto may request to be allocated (the “Allocation”).  If the Allocation cannot
be agreed upon, each party may use its own determination and bear any
consequences related thereto and Seller’s allocation shall be utilized in
calculating transfer, sales and similar tax and related filings under this
Agreement.  If agreed upon, Seller and Purchaser agree to (i) be bound by the
Allocation and (ii) act in accordance with the Allocation in the preparation of
financial statements and filing of all tax returns.
 
Section 1.3 Tax Treatment of Contribution.  The parties hereto intend and agree
that, for federal income tax purposes, the contributions, transfers, conveyances
and assignments of a Seller’s interest in the Property for OP Units shall be
treated as contributions of interests in the Property by Seller to Purchaser  in
accordance with Section 721 of the Internal Revenue Code of 1986, as amended
(the “Code”).
 
Section 1.4 Apportionments.
 
(a) The following shall be apportioned and/or addressed between Seller and
Purchaser at the Closing as of 11:59 p.m. of the day preceding the Closing Date
(the “Cut-Off Time”):
 
(i) Property Taxes, assessments billed together with Property Taxes, water
charges, sewer rents and vault charges, if any, on the basis of the fiscal
years, respectively, for which same have been assessed;
 
(ii) charges and payments under the Contracts or permitted renewals or
replacements thereof assumed by Purchaser;
 
(iii) any prepaid items, including, without limitation, fees for Licenses which
are transferred to Purchaser at the Closing and annual permit and inspection
fees;
 
(iv) utilities, including, without limitation, telephone, steam, electricity and
gas, on the basis of the most recently issued bills therefor, subject to
adjustment after the Closing when the next bills are available, or if current
meter readings are available, on the basis of such readings;
 
(v) deposits with telephone and other utility companies, and any other persons
or entities who supply goods or services in connection with Property if same are
assigned to Purchaser at the Closing, which shall be credited in their entirety
to Seller;
 
(vi) trade association dues and trade subscriptions, if any; and
 


(vii) such other items as are customarily apportioned between sellers and
purchasers of real properties of a type similar to the Property and located in
the jurisdiction in which the Property is located.
 
(b) If the Closing shall occur before a new Property Tax rate is fixed, the
apportionment of Property Taxes at the Closing shall be upon the basis of the
old tax rate for the preceding fiscal year applied to the latest assessed
valuation.
 
(c) At Closing, Purchaser shall purchase all unopened food and beverage
inventory from Seller at Seller’s actual cost.
 
(d) If as of the Closing Date the Property or any part thereof shall be affected
by any assessment or assessments other than Property Taxes, which are or may
become payable in installments, but which are not included on the Property Tax
bill, of which the first installment is a charge or lien, then (A) Seller shall
be obligated to pay all installments of any such assessment which are due and
payable prior to the Closing Date, and (B) for the purposes of this Agreement,
all the unpaid installments of any such assessment which are to become due and
payable on or after the Closing Date shall not be deemed to be liens upon
Property and the payment thereof shall be assumed by Purchaser without abatement
of the Purchase Price.
 
(e) Effective as of the Closing Date, Seller shall (or cause Manager to)
terminate Seller’s employer/employee relationship, if any, with all persons
employed (the “Hotel Employees”) at the Property (and wages of such employees
working as of the Cut-Off Time will be prorated as of the end of their
respective 8-hour shifts with all such wages before the Cut-Off Time for account
of Seller and all wages from and after the Cut-Off Time for account of
Purchaser).  As of the Closing Date, Purchaser will hire or will cause its
manager to hire a sufficient number of the Hotel Employees to prevent from
occurring an event requiring notice under the Worker Adjustment and Retraining
Notification Act (29 U.S.C. 2101 et seq.) or similar state or local statutes, if
any (collectively, “WARN”).  Purchaser agrees to be responsible for and hereby
indemnifies and agrees to hold Seller, Manager and their affiliates harmless
from and against claims and liabilities arising from violations by Purchaser of
its obligations hereunder that create any liability under WARN.
 
(f) At Closing, Seller shall provide, or shall cause the Manager to provide,
Purchaser with a schedule (the “Seller’s Accounts Receivable Schedule”) of all
guest room, food, beverage and other charges (including, without limitation,
telephone and other items charged to transient guests, parking charges, revenues
arising from telephone booths, coin-operated laundry equipment, vending machines
and games, check rooms, and any and all other charges and revenues relating to
goods and services provided by Seller or Manager in connection with Property)
owing to Seller for services rendered and any payments due or payable or credits
receivable with respect to the operation of Property for any period prior to the
Closing Date (collectively “Seller’s Accounts Receivable”). Purchaser shall
purchase all of Seller’s Accounts Receivable from Seller that are no older than
thirty (30) days past due at Closing.  Purchaser shall use reasonable efforts to
collect Seller’s Accounts Receivable that were more than thirty (30) days past
due as of the Closing Date on behalf of Seller (without any obligation on the
part of Purchaser to (i) undertake litigation to collect such amounts due to
Seller or (ii) expend funds), and Purchaser shall deliver to Seller, in
accordance with this Section 1.4, any collected accounts receivable that belong
to Seller.  Purchaser’s repayment obligations set forth in this Section shall
survive Closing for a period of six (6) months.
 
(g) All deposits or advances from guests or others on account of advance
bookings or reservations, and prepaid commissions received by Seller (or the
Manager) from credit and referral organizations, for periods from and after the
Closing Date (collectively, the “Advance Booking Deposits”) shall be turned over
to Purchaser at Closing and Purchaser agrees to honor the bookings related
thereto and related to the Hotel after Closing.
 
(h) With respect to the following items, all such items accruing prior to 12:01
AM on the Closing Date shall belong to Seller, and all such items accruing from
and after 12:01 AM on the Closing Date shall belong to Purchaser:
 
(i) charges to transient guests for rooms, food, beverage, telephone and other
charges (it being the intent that Seller retains the final night room revenue);
 
(ii) revenues, if any, arising from telephone booths, vending machines
(including coin-operated laundry equipment) and check rooms; and
 
(iii) such other items as are customarily treated in this manner upon the sale
of similar hotel businesses (except as otherwise specifically provided herein).
 
(i) As of the Cut-Off Time, Seller and Purchaser shall determine the amount of
all cash on hand money then held in connection with the operation of the hotel
at Property for use as house banks, and all other cash, cash equivalents,
deposits and accounts relating to the operation of the Hotel, whether in the
possession of Seller or Manager, and (except as to Advance Booking Deposits) the
aggregate amount thereof shall be purchased by Purchaser.
 
(j) Subject to Purchaser’s obligation pursuant to Section 1.4(c) above, Seller
shall be responsible for payments of amounts owing to third parties in respect
of inventory and supplies ordered by Seller in respect of the Property prior to
the Closing Date to the extent such items have been delivered to the Property
prior to the Closing Date.  To the extent the same are delivered to the Property
on or after the Closing Date, Purchaser shall be responsible for payment of the
same.
 
(k) Purchaser, at Purchaser’s sole expense, shall be responsible for the
transfer or acquisition of accounts and licenses (including liquor licenses, if
transferable) regarding the Property, and the establishment of all utility
services to the Property, in the name of Purchaser as of Closing.  Such
transfers or acquisitions shall not be a condition or requirement of Closing.
 
(l) Purchaser shall be credited, in the form of a decrease in Purchase Price, an
amount equal to the product of (i) the face value gift certificates sold, but
not redeemed as of the Closing times (ii) ninety percent (90%).
 
(m) The provisions of this Section 1.4 shall survive the Closing.
 


ARTICLE 2
EXAMINATION OF THE PROPERTY


Section 2.1 Title Examination.  As of the date hereof, Purchaser has ordered a
title report (the “Title Report”) from Title Company for the
Property.  Purchaser shall have until the thirtieth (30th) day following the
Effective Date (the “Initial Objection Period”), to provide Seller with written
notice of its objection to any title exceptions stated therein (each an “Initial
Objection”).  All matters shown in the Title Report with respect to which
Purchaser fails to object prior to the expiration of the Initial Objection
Period shall be deemed “Permitted Exceptions”; provided, however, Permitted
Exceptions shall not include, and Seller shall be obligated to cure or remove,
(i) any mechanic’s lien or any monetary lien (except for taxes and special
assessments not yet due and payable) which encumber the Property and arise by
through or under Seller, or (ii) any mortgages, deeds of trust, deeds to secure
debt or similar instruments which encumber the Property (“Must Cure
Objections”).  Notwithstanding anything to the contrary contained herein, Seller
shall have no obligations to take any steps or bring any action or proceeding or
otherwise to incur any effort or expense whatsoever to eliminate or modify any
of Purchaser’s Initial Objections other than Must Cure Objections.  In the event
Seller is unable or unwilling to eliminate or modify all of Purchaser’s Initial
Objections to the reasonable satisfaction of Purchaser (other than Must Cure
Objections), Seller shall so advise Purchaser in writing within five (5)
Business Days after Seller receives Purchaser’s Initial Objections, and
Purchaser may (as its sole and exclusive remedy) terminate this Agreement by
delivering notice thereof in writing to Seller on or prior to the expiration of
the Due Diligence Period; in which event, the Deposit will be returned to
Purchaser, and no party hereunder shall have any remaining obligations other
than in connection with obligations expressly surviving hereunder.  If any
matter arises that was not previously disclosed in the Title Report or on the
survey (as same may have been updated), is discovered by Purchaser or by the
Title Company and is added to such Title Report by the Title Company at or prior
to Closing, Purchaser shall have five (5) Business Days (and the Closing Date
shall be extended, if necessary) after Purchaser’s receipt of such updated Title
Report showing the new title exception, together with a legible copy of any such
new matter, to provide Seller with written notice of its objection to any such
new title exception (each a “New Objection”, and collectively, the “New
Objections”).  If Seller does not remove or cure New Objections prior to the
Closing Date, as may be extended, Purchaser may either (a) terminate this
Agreement upon which termination, Purchaser shall receive a return of the
Deposit and with the exception of those obligations which expressly survive the
termination of this Agreement, neither party shall have any further liability to
the other hereunder, or (b) waive such New Objections, as applicable, and accept
such title as Seller is able to convey without adjustment to the Purchase Price;
provided, however, Seller shall remain obligated to cure Must Cure Objections
despite such waiver.
 
Section 2.2 Due Diligence Examination.
 
(a) Purchaser shall have a period commencing on the Effective Date and
terminating at 5:00 p.m. EST on the forty-fifth (45th) day following the
Effective Date (the “Due Diligence Period”) to examine title to the Property, to
inspect the physical and financial condition of the Property and to review the
Due Diligence Material, all at Purchaser’s sole cost and
expense.  Notwithstanding the foregoing, Purchaser shall have the one-time right
to extend the Due Diligence Period by fifteen (15) days if (i) despite
Purchaser’s diligent, good faith efforts, Purchaser has not obtained the
Franchisor Approval pursuant to Section 2.4, (ii) Purchaser has not received a
Loan Commitment pursuant to Section 2.5, and provided Purchaser delivers written
notice of such extension to Seller not later than the expiration of the Due
Diligence Period, or (iii) Purchaser requires, in its sole but good faith
determination, additional time to audit Seller’s books and records related to
the Property.
 
(b) Within five (5) Business Days following the date hereof, Seller shall
provide to Purchaser, to the extent in the possession or reasonable control of
Seller or any affiliate or property manager thereof, copies of the due diligence
material more particularly described on Schedule 2.2 attached hereto (the “Due
Diligence Material”).  In addition, Seller agrees to provide Purchaser
reasonable access to Seller’s books and records related to the Property (to the
extent the same are not part of the Due Diligence Material) during business
hours and upon reasonable prior notice, and to cooperate with Purchaser in
connection with Purchaser’s evaluation and auditing of such books and
records.  All Due Diligence Material and books and records relating to the
Property shall be treated by Purchaser as confidential, and Purchaser shall
instruct all of its employees, agents, representatives and contractors as to the
confidentiality of such information (subject to any disclosures which are
permitted pursuant to Section 8.11 of this Agreement).  Additionally, during the
term of this Agreement, Purchaser, its agents and designees, shall have the
right to enter the Property, upon reasonable prior notice to Seller, for the
purposes of inspecting the Property, conducting soil tests, and making surveys,
mechanical and structural engineering studies, inspecting construction, and
conducting any other investigations and inspections as Purchaser may reasonably
require to assess the condition and suitability of the Property; provided,
however, that such activities by or on behalf of Purchaser shall not damage the
Property.  All such inspections shall be at Purchaser’s sole expense and shall
be in accordance with applicable laws, including without limitation, laws
relating to worker safety and the proper disposal of discarded materials.  No
invasive or destructive testing shall be conducted without the Seller’s prior
written consent, which consent shall not be unreasonably withheld.  Purchaser
shall give Seller reasonable written notice (which in any event shall not be
less than one (1) Business Days) before entering the Property and Seller may
have a representative present during any and all examinations, inspections, as
applicable, and/or studies on the Property.
 
(c) Purchaser shall indemnify, defend, and hold harmless Seller, and its
respective partners, officers, directors, affiliates, agents, representatives
and employees, and each of them, from and against any and all claims, demands,
damages, losses, lawsuits and other proceedings, judgments, causes of action,
liabilities, claims of lien, liens, civil or criminal penalties and charges,
costs and expenses (including, without limitation, reasonable attorney’s fees)
including, but not limited to, bodily injuries or death, property damage, or
claims for payment resulting from entrance upon, activities or inspection of the
Property by Purchaser prior to the Closing Date; provided, however, that
Purchaser’s obligations hereunder shall not apply to the mere discovery of a
pre-existing condition at the Property (as opposed to causing or exacerbating of
any adverse conditions or legal noncompliance).  Purchaser shall promptly repair
any and all damage caused, in whole or in part, by Purchaser and return the
Property to the condition that existed prior to such damage.  Additionally,
Purchaser agrees to maintain and cause each of its representatives, agents or
contractors conducting any Due Diligence to maintain and have in effect
commercial general liability insurance with (i) limits of not less than One
Million and 00/100 Dollars ($1,000,000.00) per occurrence for personal injury,
including bodily injury and death, and property damage, (ii) Seller and Seller’s
Agent named as additional insured parties, and (iii) waiver of
subrogation.  Purchaser shall deliver to Seller, or to Seller’s Agent on behalf
of Seller, a copy of the certificates of insurance effectuating the insurance
required hereunder prior to the commencement of such activities. Seller shall
reasonably cooperate with the efforts of Purchaser and Purchaser’s
representatives to inspect the Property.  The rights and obligations of
Purchaser shall survive the Closing or termination of this Agreement for a
period of twelve (12) months, including the indemnification provision herein.
 
Section 2.3 Purchaser’s Right to Terminate.  Purchaser shall have the
unconditional right, for any reason or no reason, to terminate this Agreement by
giving written notice (a “Diligence Termination Notice”) thereof to Seller prior
to the expiration of the Due Diligence Period.  In the event Purchaser does not
deliver to Seller a Diligence Termination Notice on or before the expiration of
the Due Diligence Period, Purchaser shall be deemed to have elected to accept
the Property and to proceed to Closing.  In the event Purchaser terminates this
Agreement by timely delivering a Diligence Termination Notice this Agreement
shall be deemed to have been terminated, upon such termination, Purchaser shall
receive a return of the Deposit and, with the exception of those obligations
which expressly survive the termination of this Agreement, no party shall have
any further liability to any other party hereunder.  If Purchaser terminates the
Agreement, for any reason or no reason as provided for under the Agreement,
Purchaser shall deliver to Seller any Due Diligence Materials received from
Seller; provided that Purchaser may retain copies thereof to the extent
necessary to comply with applicable laws or its internal document retention
policies.
 
Section 2.4 Franchise Agreement.  Promptly following the execution of this
Agreement, Purchaser shall contact Franchisor to obtain approval by Franchisor
(“Franchisor Approval”) to a transfer of the Franchise Agreement or issuance by
Franchisor of a new franchise agreement or license agreement to Purchaser (the
“New Franchise Agreement”).  Purchaser acknowledges and agrees that:
 
(a) Purchaser shall be responsible for the payment of: (i) all fees and costs
related to the assumption of the Franchise Agreement or issuance of a New
Franchise Agreement (including without limitation any termination fee or
assignment fee that is payable to Franchisor pursuant to the existing Franchise
Agreement - whether Seller is required to transfer the Franchise Agreement to
Purchaser or if Purchaser is not approved as a franchisee or issued a New
Franchise Agreement by Franchisor); (ii) all amounts due to Franchisor in
connection with the operation of the Hotel under the Franchise Agreement or New
Franchise Agreement accruing or arising from and after Closing, including, for
example, all royalties due and payable from and after Closing; and (iii) all
costs in connection with any property improvement plans with Franchisor.
 
(b) Purchaser shall provide to Seller, at or prior to Closing, written
confirmation from Franchisor that Seller and Seller’s guarantor(s) (if any)
under the Franchise Agreement have been released from all liability under the
Franchise Agreement accruing subsequent to Closing, such documentation
reflecting the same shall be subject to Seller’s reasonable approval.
 
(c) Notwithstanding the foregoing, to the extent Purchaser's obligations in
connection with any property improvement plan with Franchisor under the
Franchise Agreement or any New Franchise Agreement during the first twelve
months following closing exceed $500 per guest room, such excess amount shall be
credited to Purchaser against the Purchase Price at Closing.
 
(d) Seller shall use its best efforts in cooperation with Purchaser in
Purchaser’s efforts to obtain Franchisor’s agreement to incorporate into the
Franchise Agreement (to the extent Purchaser’s assumption thereof is approved by
Franchisor) or any New Franchise Agreement, the material terms of the addendum
to Seller’s Franchise Agreement attached hereto as Schedule 2.4, concerning
reductions in franchise and marketing fees (the “Franchise Fee Reductions”).
Notwithstanding the foregoing, Purchaser acknowledges that (i) the Franchisor
may elect to grant Franchise Approval without agreeing to incorporate the
Franchise Fee Reductions into the Franchise Agreement or New Franchise
Agreement, as applicable, following Closing; and (ii) Purchaser’s obligations
hereunder (including Purchaser’s obligation to Close on the Property) are not
subject or conditioned upon the agreement by the Franchisor to incorporate the
Franchise Fee Reductions into the Franchise Agreement or New Franchise
Agreement, as applicable, following Closing.
 
(e) This provision shall survive Closing or the termination of this Agreement.
 
Section 2.5 Financing.  As of the date hereof, the Property is encumbered by
that certain loan evidenced by the documentation listed on Schedule 2.5 attached
hereto (collectively, the “Existing Loan Documents”; the loan evidenced by the
Existing Loan Documents, the “Existing Loan”; and the lender of the Existing
Loan, the “Existing Lender”).  Unless otherwise agreed by the parties in
writing:
 
(a) At Closing Purchaser shall assume the Existing Loan (the principal balance
of the Existing Loan so assumed, the “Assumed Debt”) pursuant to the terms of a
loan assumption agreement among Seller, Purchaser and the Existing Lender (the
“Loan Assumption Agreement”), pursuant to which, Purchaser shall assume the
liabilities of borrower with respect thereto, Seller (and any guarantor of the
Existing Loan) shall be fully released from all obligations and liabilities
under the Existing Loan and Existing Loan Documents, and containing such other
terms and conditions acceptable to Seller and Purchaser, each in its sole
discretion.  Purchaser’s fee interest in the Property shall be subject to the
lien of the mortgage securing the Existing Loan, which shall be deemed a
Permitted Exception hereunder, so long as the Existing Loan is assumed by
Purchaser.
 
(b) Obtaining the Existing Lender’s acknowledgment and consent to the Loan
Assumption Agreement shall be a condition to Closing for the benefit of
Purchaser (the “Loan Assumption Condition”), and if the Existing Lender has not
acknowledged and consented to the Loan Assumption Agreement on or prior to the
Closing Date, then Purchaser, as its sole and exclusive remedy, may either (i)
waive the Loan Assumption Condition and proceed to Closing, in which case the
Existing Loan shall not be a Permitted Exception and Seller shall release the
lien of the Existing Loan encumbering the Property or (ii) extend the Closing
Date as reasonably necessary to satisfy the Loan Assumption Condition or obtain
third party financing for Purchaser’s acquisition of the Property; provided
however, if despite using good faith efforts the parties are unable to either
satisfy the Loan Assumption Condition or obtain satisfactory third party
financing by December 31, 2015 (the “Outside Closing Date”), then Purchaser, as
its sole and exclusive remedy exercised by written notice delivered to Seller on
or prior to the Outside Closing Date, may either (1) waive the Loan Assumption
Condition and proceed to Closing, in which case the Existing Loan shall not be a
Permitted Exception and Seller shall release the lien of the Existing Loan
encumbering the Property or (2) terminate this Agreement, and upon such
termination, Purchaser shall receive a return of the Deposit and all rights,
liabilities and obligations of the parties under this Agreement shall expire,
except as otherwise expressly set forth herein.
 
(c) If, despite good faith efforts on the part of Purchaser, the Existing Lender
has not acknowledged and consented to the Loan Assumption Agreement on or prior
to the Closing Date and Purchaser elects to waive the Loan Assumption Condition
pursuant to Section 2.5(b) above, then Seller shall be obligated, at its sole
cost and expense, to repay the Existing Loan and remove the lien of the Existing
Loan encumbering the Property at Closing; provided however, that Seller at
Seller’s election shall have the right to schedule the Closing Date to be a date
that minimizes Seller’s costs in repaying the Existing Loan, provided in no
event shall the Closing occur later than the Outside Closing Date.
 
(d) With respect to Purchaser’s assumption of the Existing Loan, Purchaser shall
be responsible for payment of any assumption fee charged by the Existing Lender
(“Loan Assumption Fee”), not to exceed one-half percent (0.5%) of the Assumed
Debt (subject to any “lockup” period reasonably required by the Existing Lender,
not to exceed twelve (12) months), plus any other fees or costs (including
without limitation, reasonable attorneys’ fees) charged by the Existing Lender
in conjunction with the assumption of the Existing Loan (“Ancillary Loan
Assumption Costs”).  To the extent the Existing Lender charges a Loan Assumption
Fee in excess of one-half percent (0.5%) of the Assumed Debt, Seller shall be
responsible for paying such amounts to Lender at Closing.
 
Section 2.6 Management Agreement.  At Closing, Seller shall terminate the
Property Management Agreement at Seller’s sole cost and expense, and Purchaser
shall enter into a new management Agreement with Manager (“New Management
Agreement”) upon such terms and conditions as Purchaser and Manager may agree
during the Due Diligence Period.  If Purchaser and Manager are not able to reach
agreement as to all of the terms and conditions of the New Management Agreement
during the Due Diligence Period (as the same may be extended), either Purchaser
or Seller will have the right to terminate this Agreement by delivering written
notice to the other within ten (10) days following the expiration of the Due
Diligence Period, following which Purchaser shall receive a return of the
Deposit and, with the exception of those obligations which expressly survive the
termination of this Agreement, no party shall have any further liability to any
other party hereunder.
 
ARTICLE 3
CLOSING


Section 3.1 Conditions Precedent.
 
(a) The obligations of Purchaser to effect each transaction contemplated hereby
shall be subject to each of the following conditions:
 
(i) the delivery of good, marketable title to the Property, such that the Title
Company is prepared to issue the Title Policy to Purchaser at its ordinary
rates, free and clear of Liens other than Permitted Exceptions;
 
(ii) the receipt by Purchaser of the Franchisor Approval;
 
(iii) the representations and warranties of Seller contained in this Agreement
shall have been true and correct in all material respects on the date such
representations and warranties were made, and shall be true and correct in all
material respects on the Closing Date as if made at and as of such date;
 
(iv) each obligation of Seller contained in this Agreement shall have been duly
performed by it on or before the Closing Date, and Seller shall not have
materially breached any of its covenants contained herein; and
 
(v) concurrently with the Closing, Seller, directly, shall have executed and
delivered to Purchaser the documents required to be delivered pursuant to
Section 3.3(a).
 
 
In the event the foregoing conditions precedent have not been materially
satisfied as of the Closing, Purchaser may either: (a) waive such conditions
precedent and proceed to Closing in accordance with the terms and provisions
hereof; (b) terminate this Agreement, and upon such termination, Purchaser shall
receive a return of the Deposit and all rights, liabilities and obligations of
the parties under this Agreement shall expire, except as otherwise expressly set
forth herein, or (c) extend the date for Closing beyond the Closing Date, on a
schedule acceptable to Purchaser, in Purchaser’s reasonable discretion (and if
the applicable conditions precedent have not been materially satisfied as of
such extended Closing Date, Purchaser shall once again have the rights and
obligations described in the immediately preceding (a) and (b)).
 
(b) The obligations of Seller to effect the transactions contemplated hereby
shall be subject to the following conditions:
 
(i) the representations and warranties of Purchaser contained in this Agreement
shall have been true and correct in all material respects on the date such
representations and warranties were made, and shall be true and correct in all
material respects on the Closing Date as if made at and as of such date;
 
(ii) each obligation of Purchaser contained in this Agreement shall have been
duly performed by it on or before the Closing Date, and Purchaser shall not have
breached any of its covenants contained herein; and
 
(iii) concurrently with the Closing, Purchaser, directly, shall have executed
and delivered the documents required to be delivered by it pursuant to Section
3.3(b).
 
 
Any or all of the foregoing conditions in subparagraph (b) above may be waived
by a Seller in its sole and absolute discretion, but only with respect to the
interests in the Property being contributed by Seller.
 
Section 3.2  Date, Time and Place of Closing.  The date, time and place of the
closing of the transactions contemplated hereunder shall be on or before the
date that is fifteen (15) days following the expiration of the Due Diligence
Period, at 10:00 a.m. (the “Closing” or “Closing Date”).
 
Section 3.3 Closing Deliveries.
 
(a) At Closing, Seller shall deliver, or shall cause to be delivered, the
following:
 
(i) all Transfer Documents for the conveyance of the Property. “Transfer
Documents” shall mean:
 
(A) a special warranty deed duly executed and acknowledged by Seller in the form
of Exhibit C attached hereto, conveying 100% of Seller’s interest in the Real
Property (the “Deed”);
 
(B) a Bill of Sale in the form of Exhibit D attached hereto, duly executed by
Seller;
 
(C) to the extent required by the jurisdiction in which the Property is located,
a properly-completed property transfer tax return or affidavit in form and
substance appropriate to such jurisdiction;
 
(D) counterpart signature pages to the Loan Assumption Agreement;
 
(E) counterpart signature pages to the New Management Agreement, duly executed
by Manager.
 
(ii) an affidavit from Seller in the form of Exhibit E attached hereto, stating
under penalty of perjury, the Seller’s United States Taxpayer Identification
Number and that Seller is not a foreign person pursuant to Section 1445(b)(2) of
the Code and a comparable affidavit satisfying the withholding requirements
imposed by any other relevant jurisdiction;
 
(iii) with respect to Seller’s receipt of OP Unit Consideration pursuant to
Section 1.2(c):
 
(A) counterpart signature pages to the admission agreement in the form of
Exhibit F attached hereto (the “LP Admission Agreement”), duly executed by
Seller, which evidences (x) the admission of Seller as a limited partner in the
Operating Partnership, (y) that Seller has joined as a party to agreement of
limited partnership of the Operating Partnership (the “OP Partnership
Agreement”), and (z) the issuance of such OP Units to Seller;
 
(B) counterpart signature pages to the redemption rights agreement in the form
of Exhibit G attached hereto (the “Redemption Rights Agreement”), duly executed
by Seller; and
 
(C) a Confidential Purchaser Questionnaire in the form of Exhibit H attached
hereto, duly executed by Seller;
 
(iv) such other instruments as are reasonably required by the Title Company for
Closing in accordance with the terms hereof.
 
(b) At Closing, Purchaser shall deliver, or shall cause the delivery, the
following:
 
(i) counterpart signatures to the Transfer Documents (as applicable) executed by
Purchaser;
 
(ii) the balance of the Purchase Price payable in accordance with Section 1.2(d)
hereof;
 
(iii) counterpart signature pages to the LP Admission Agreement and Redemption
Rights Agreement, duly executed by the Operating Partnership and General
Partner; and
 
(iv) such other instruments as are reasonably required for Closing in accordance
with the terms hereof.
 
Section 3.4 Closing Costs.
 
(a) Seller shall be responsible for paying the following closing costs: (i) the
cost to remove any Must Cure Objections in accordance with Section 2.1 hereof;
(ii) all applicable state and/or local realty or deed transfer taxes (or the
local equivalents) in connection with the transfer of the Property; (iii) the
cost of the Title Reports ordered in connection with Section 2.1 hereof; (iv)
one-half (1/2) of the cost of Purchaser’s standard ALTA (2006) owner’s policy
for the Property (in the amount of the Purchase Price) (the “Title Policy”); and
(v) any portion of the Loan Assumption Fee for which Seller is responsible
pursuant to Section 2.5(d) hereof.
 
(b) Purchaser shall be responsible for paying the following closing costs: (i)
one-half (1/2) of the cost of the Title Policy; (ii) the cost of any extended
coverage or endorsements to the Title Policy; (iii) the cost of any update to
Seller’s existing ALTA/ACSM survey of the Property or any new ALTA/ACSM survey
of the Property (to the extent necessary in Purchaser’s discretion); (iv) the
costs to record the Deed; (v) as applicable, (A) the costs associated with the
assumption of the Existing Loan, including the Loan Assumption Fee (subject to
the limitation set forth in Section 2.5(d) hereof), the Ancillary Loan
Assumption Costs and any assumption recording fees and assumption recording
taxes, or (B) the costs associated with any other acquisition financing,
including any mortgage recording fees or mortgage recording taxes; and (vi) the
cost of any policy of title insurance required by Purchaser’s lender and any
endorsements to such policy.
 
 
Seller and Purchaser shall each pay one-half (1/2) of any escrow fees and other
customary charges of Escrow Agent and/or the Title Company.  Each of Seller and
Purchaser shall pay the fees and expenses of any counsel representing such party
in connection with the transaction contemplated by this Agreement.  All other
costs and expenses incident to the transaction contemplated by this Agreement
and the Closing shall be paid by the party incurring same.
 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES AND INDEMNITIES


Section 4.1 Representations and Warranties of Purchaser.   Purchaser hereby
represents and warrants to Seller that as of the date hereof and as of the
Closing Date:
 
(a) Organization; Authority.  Purchaser has been duly formed and is validly
existing under the laws of the jurisdiction of its formation, and has all
requisite limited partnership power and authority to enter this Agreement and
all agreements contemplated hereby and to carry out the transactions
contemplated hereby and thereby, and the requisite approval of such
transactions, including the issuance of the OP Units, has been obtained from all
of Purchaser’s respective partners. The persons and entities executing this
Agreement on behalf of Purchaser have, and the persons and entities that will
execute all agreements contemplated hereby on behalf of Purchaser will have, the
power and authority to enter into this Agreement or such other contemplated
agreements, as applicable.
 
(b) Due Authorization. The execution, delivery and performance of this Agreement
by Purchaser have been duly and validly authorized by all necessary action of
Purchaser. This Agreement and each agreement, document and instrument executed
and delivered by or on behalf of Purchaser pursuant to this Agreement
constitutes, or when executed and delivered will constitute, the legal, valid
and binding obligation of Purchaser, each enforceable against Purchaser in
accordance with its terms, as such enforceability may be limited by bankruptcy
or the application of equitable principles.
 
(c) Non-Contravention and Consent. The execution, delivery and performance by
Purchaser of its obligations under this Agreement and all agreements
contemplated hereby will not contravene any provision of applicable law, the
certificate of limited partnership of Purchaser, the OP Partnership Agreement or
other constituent document of Purchaser, or any agreement or other instrument
binding upon Purchaser or any applicable law, judgment, order or decree of any
governmental body, agency or court having jurisdiction over Purchaser, and no
consent, approval, authorization or order of or qualification with any
governmental body or agency is required for the performance by Purchaser of its
obligations under this Agreement and all other agreements contemplated hereby.
 
(d) No Brokers. Other than R.W. Baird, who Purchaser is responsible pursuant to
separate arrangement, Purchaser has not entered into, and covenants that it will
not enter into, any agreement, arrangement or understanding with any person or
firm that will result in the obligation of Seller to pay any finder’s fee,
brokerage commission or similar payment in connection with the transactions
contemplated hereby.
 
(e) Consents and Approvals. No consent, waiver, approval or authorization of any
third party, including any Governmental Authority, is required to be obtained by
Purchaser in connection with the execution, delivery and performance of the
Agreement, the documents required pursuant thereto and the transactions
contemplated hereby and thereby.
 
(f) No Violation. None of the execution, delivery or performance of the
Agreement, the documents required pursuant thereto and the transactions
contemplated hereby and thereby does or will, with or without the giving of
notice, lapse of time, or both, (i) contravene, violate, conflict with, result
in a breach of, or constitute a default under or give to others any right of
termination, cancellation or amendment of (A) the organizational documents,
including the charters and bylaws, if any, of Purchaser, (B) any agreement,
document or instrument to which Purchaser is a party or by which Purchaser or
any of its assets or properties are bound or (C) any applicable law, or term or
provision of any judgment, order, writ, injunction, or decree of any
governmental or regulatory authority, which is binding on Purchaser or by which
Purchaser or any of its respective assets or properties are bound or subject or
(ii) result in the creation of any Lien upon the property or any other assets of
Purchaser.
 
(g) SEC Reports; Financial Statements.
 
(i) The REIT has filed with or furnished to the Securities and Exchange
Commission (the “SEC”) all reports, schedules, forms, statements and other
documents required by the Securities Act of 1933, as amended (the “1933 Act”) or
the Securities Exchange Act of 1934, as amended (the “1934 Act”) or the rules or
regulations promulgated thereunder to be filed or furnished by the REIT,
including, without limitation, proxy information and solicitation materials, in
each case, in the form and with the substance prescribed by either such Act or
such rules or regulations (collectively, the “SEC Reports”).  The REIT has
delivered or made available to the Seller all SEC Reports to the extent the same
are not publicly available through the SEC’s EDGAR website.  As of their
respective filing dates, the SEC Reports complied in all material respects with
the requirements of the 1933 Act or 1934 Act, as the case may be, and the rules
and regulations of the SEC promulgated thereunder and other federal, state and
local laws, rules and regulations applicable to the SEC Reports, and none of the
SEC Reports (including any and all financial statements included therein) as of
such dates contained any untrue statement of a material fact or omitted to state
a material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they are made, not
misleading.
 
(ii) The financial statements included in the SEC Reports, together with the
related schedules and notes, including without limitation the audited financial
statements included in the REIT’s Annual Report on Form 10-K for the year ended
December 31, 2014 (the “Annual Report”), and the unaudited interim financial
statements included in the REIT’s Quarterly Report on Form 10-Q for the three
month period ended March 31, 2015 (the “Quarterly Report”), are accurate in all
material respects and present fairly the financial position of the REIT and its
consolidated subsidiaries, taken as a whole, at the dates indicated; said
financial statements have been prepared in conformity with U.S. generally
accepted accounting principles (“GAAP”) applied on a consistent basis throughout
the periods involved.  The supporting schedules, if any, present fairly in
accordance with GAAP the information required to be stated therein.
 
(iii) The REIT and each of its subsidiaries maintains a system of internal
accounting controls sufficient to provide reasonable assurances that
(a) transactions are executed in accordance with management’s general or
specific authorization; (b) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (c) access to assets is permitted only in accordance
with management’s general or specific authorization; and (d) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
 
(h) No Material Adverse Change in Business.
 
(i) Since December 31, 2014, (a) there has been no material adverse change in
the condition, financial or otherwise, or in the earnings, business affairs,
business prospects, management, assets or properties of the REIT and or its
subsidiaries considered as one enterprise (a “REIT Material Adverse Effect”),
(b)  there have been no transactions entered into by the REIT or any Subsidiary
thereof, other than those in the ordinary course of business, and (c) there has
been no dividend or distribution of any kind declared, paid or made by the REIT
on any class of its shares of capital stock, other than in the ordinary course
of business.
 
(i) Good Standing of the REIT.
 
(i) The REIT has been duly organized and is validly existing as a corporation in
good standing with the Maryland State Department of Assessments and Taxation
(the “SDAT”) and has the corporate power and authority to own, lease and operate
its properties and to conduct its business as described in the SEC Reports and
to enter into and perform its obligations under this Agreement and the other
transactions contemplated hereby; and the REIT is duly qualified as a foreign
corporation to transact business and is in good standing in each other
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure so to qualify or to be in good standing would not result in a REIT
Material Adverse Effect.  Complete and correct copies of the organizational
documents of the REIT and all amendments thereto have been made available to the
Seller and no changes thereto are currently pending.
 
(ii) the Operating Partnership has been duly organized and is validly existing
as a limited partnership in good standing under the laws of the Commonwealth of
Virginia and has the limited partnership power and authority to own, lease and
operate its properties and to conduct its business as described in the SEC
Reports and to enter into and perform its obligations under this Agreement and
the other transactions contemplated hereby; and the Operating Partnership is
duly qualified as a foreign limited partnership to transact business and is in
good standing in each other jurisdiction in which such qualification is
required, whether by reason of the ownership or leasing of property or the
conduct of business, except where the failure so to qualify or to be in good
standing would not result in a REIT Material Adverse Effect.  Complete and
correct copies of the organizational documents of the Operating Partnership and
all amendments thereto have been made available to the Seller and no changes
thereto are currently pending.
 
(j) Capitalization.
 
(i) The authorized, issued and outstanding shares of capital stock of the REIT
are as set forth in the Annual Report.  The issued and outstanding shares of
capital stock of the REIT have been duly authorized and validly issued and are
fully paid and non-assessable; none of the outstanding shares of capital stock
of the REIT was issued in violation of any preemptive or other similar rights of
any security holder of the REIT or any other Person.  The issued and outstanding
shares of capital stock of the REIT have been offered, issued and sold in
compliance with all applicable federal, state and foreign securities laws.
 
(ii) Schedule 4.1(j) sets forth the authorized partnership interests of the
Operating Partnership and indicates the ownership of all of the issued and
outstanding partnership interests of the Operating Partnership as of the date of
this Agreement.  Except as contemplated by this Agreement, there are no
agreements, arrangements, options, warrants, calls, rights (including preemptive
rights) or commitments of any character to which any of the REIT, the Operating
Partnership and their respective affiliates is a party (or, to the Purchaser’s
knowledge, to which any other holder of any partnership interest in the
Operating Partnership is a party) relating to the issuance, sale, purchase or
redemption of any partnership interests of the Operating Partnership.  All of
the outstanding partnership interests of the Operating Partnership are validly
issued, fully paid and nonassessable.  None of the issued and outstanding
partnership interests of the Operating Partnership was issued in violation of
any preemptive or other similar rights of any securityholder of the Operating
Partnership or any other Person.  The issued and outstanding partnership
interests of the Operating Partnership have been offered, issued and sold in
compliance with all applicable federal, state and foreign securities laws.
 
(k) Absence of Proceedings.
 
(i) There is no Proceeding (as defined below) now pending, or, to the knowledge
of the Purchaser, threatened, against or affecting the REIT or any subsidiary
thereof, which is required to be disclosed in the SEC Reports which has not been
so disclosed, or which reasonably would be expected to result in a REIT Material
Adverse Effect, or which reasonably would be expected to materially and
adversely affect the ability of the parties to consummate the transactions
contemplated by this Agreement.  “Proceeding” means any action, claim, audit or
other inquiry, hearing, investigation, suit or other charge or proceeding
(whether civil, criminal, administrative, investigative, formal or informal) by
or before any Governmental Authority or before an arbitrator or arbitral body or
mediator.
 
(l) Payment of Taxes.
 
All United States federal income Tax returns of the REIT and its subsidiaries
required by Law to be filed have been filed and all Taxes shown by such returns
or otherwise assessed, which are due and payable, have been paid, except
assessments against which appeals have been or will be promptly taken in good
faith and as to which adequate reserves have been provided and will be
maintained.  The REIT and its subsidiaries have filed all other material Tax
returns that are required to have been filed by them pursuant to applicable
foreign, state, local or other Law and has paid all Taxes due pursuant to such
returns or pursuant to any assessment (including all real estate Taxes) received
by the REIT and its subsidiaries, except for such Taxes, if any, as are being
contested in good faith and as to which adequate reserves have been provided and
will be maintained and except for Taxes the nonpayment of which would not result
in a REIT Material Adverse Effect.  All such returns are true, correct and
complete in all material respects.  The charges, accruals and reserves on the
books of the REIT in respect of any income and Tax liability for any years not
finally determined are adequate to meet any assessments or re-assessments for
additional income Tax for any years not finally determined.  The REIT has not
engaged in any transaction that could affect its income Tax liability for any
taxable year not closed by the statute of limitations which is a “reportable
transaction” within the meaning of Treasury Regulation section 1.6011-4(b)
(irrespective of the effective date).
 
(m) REIT Qualification.
 
Commencing with the REIT’s taxable year ending December 31, 1994, the REIT has
been organized and has operated, and upon consummation of the transactions
contemplated hereby will continue to be organized and operated, in a manner so
as to qualify as a REIT under Sections 856 through 860 of the Code.  The
proposed method of operation of the REIT as described in the SEC Reports will
enable the REIT to continue to meet the requirements for qualification and
taxation as a REIT under the Code for its taxable years ending December 31, 2015
and subsequent taxable years.
 
Section 4.2 Representations and Warranties of Seller.  Seller represents and
warrants to Purchaser as follows:
 
(a) Organization, Power and Authority.  Seller is (x) a limited liability
company, (y) duly formed, validly existing and in good standing under the laws
of its state of formation with full power and authority to execute, deliver and
perform this Agreement and the Closing Documents to be executed by Seller, and
(z) duly qualified, licensed or admitted to do business and is in good standing
in the jurisdiction where the Property is located.
 
(b) Binding Agreement.  The execution, delivery and performance of this
Agreement by Seller has been duly and validly authorized by all necessary action
on the part of Seller.  This Agreement has been, and the Closing Documents to be
executed by Seller will be, duly executed and delivered by Seller.  This
Agreement constitutes, and when so executed and delivered the Seller Closing
Documents to be executed by Seller will constitute, the legal, valid and binding
obligations of Seller, enforceable against Seller in accordance with their
terms, subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights and remedies generally, and subject, as to enforceability, to
general principles of equity and, with respect to equitable relief, the
discretion of the court before which any proceeding therefor may be brought.
 
(c) No Conflicts.  None of the execution, delivery or performance of this
Agreement by Seller does or will, with or without the giving of notice, lapse of
time or both, violate, conflict with, constitute a default, result in a loss of
rights, acceleration of payments due or creation of any lien upon the Property
or require the approval or waiver of or filing with any Person (including
without limitation any governmental body, agency or instrumentality) under the
organizational documents of Seller.  None of the execution, delivery or
performance of this Agreement by Seller does or will (in any material respect),
with or without the giving of notice, lapse of time or both, violate, conflict
with, constitute a default, result in a loss of rights, acceleration of payments
due or creation of any lien upon the Property or require the approval or waiver
of or filing with any Person (including without limitation any governmental
body, agency or instrumentality) under (i) any agreement, instrument or other
document to which Seller is a party or by which it is bound or (ii) any
judgment, decree or order of any Governmental Authority, or any Laws applicable
to Seller. The transactions contemplated by this Agreement will not (in any
material respect), with or without the giving of notice, lapse of time or both,
violate, conflict with, constitute a default, result in a loss of rights,
acceleration of payments due or creation of any Lien upon the Property or
require the approval or waiver of or filing with any Person (including without
limitation any governmental body, agency or instrumentality) under (i) any
agreement, instrument or other document to which Seller is a party or by which
it is bound or (ii) any judgment, decree or order of any Governmental Authority,
or any Laws applicable to Seller.
 
(d) Title to the Property.  There are no outstanding agreements (written or
oral) pursuant to which Seller has agreed to sell or has granted an option or
right of first refusal or first or last offer to purchase the Property or any
interest therein.
 
(e) Third Party Consents and Approval.  To Seller’s knowledge, no approval,
consent, waiver, filing, registration or qualification of or with any third
party, including, but not limited to, any Governmental Authority is required to
be made, obtained or given for the execution, delivery and performance of this
Agreement by Seller, except that certain consents from parties to certain
Contracts may be required in connection with the assignment of such Contracts,
as set forth on Schedule 4.2(g).
 
(f) Leases.  There are no leases granting to any person the right to use or
occupy any portion of the Hotel, other than and registered guests of the Hotel
in the ordinary course of business and those rights granted under and pursuant
to the existing management agreement with Manager, which will be terminated at
Closing, or as otherwise disclosed in the Title Report.
 
(g) Contracts.  To Seller’s knowledge, Schedule 4.2(g) attached hereto lists all
Contracts relating to the use and operation of the Property as of the date
hereof and each such Contract is a valid and binding agreement, and is in full
force and effect.  Neither Seller, nor, to the knowledge of Seller, any other
Person is in material default under any Contract (a “Defaulted
Contract”).  True, correct and complete copies of all written Contracts have
been made available to Purchaser.
 
(h) No Bankruptcy.  Seller is not in the hands of a receiver; Seller has not
filed a petition for relief, or been the subject of the filing of a petition for
relief, under the United States Bankruptcy Code or state insolvency law; and no
order for creditors’ relief has been entered with respect to Seller.
 
(i) No Brokers. Neither Seller nor any of the Seller’s respective officers,
directors or employees has employed or made any agreement with any broker,
finder or similar agent or any Person or firm that will result in the obligation
of Purchaser or any of its affiliates to pay any finder’s fee, brokerage fees or
commissions or similar payment in connection with the transactions contemplated
by this Agreement.
 
(j) Litigation and Other Proceedings.  Except as set forth on Schedule 4.2(j)
attached hereto, there are no judgments unsatisfied against Seller or the
Property or consent decrees or injunctions to which Seller or the Property is
subject, and there is no litigation, claim or proceeding pending against Seller
or the Property which, if determined adversely, would have a material and
adverse effect on the consummation of the sale of the Property.
 
(k) Non-Foreign Status. Seller is not a foreign person for purposes of Section
1445(a) of the Code, and is, therefore, not subject to the provisions of the
Code relating to the withholding of sales proceeds to foreign persons.
 
(l) Investment Purposes.  Seller acknowledges its understanding that the OP
Units to be acquired pursuant to the Agreement are not being registered under
the 1933 Act or any applicable state blue sky laws pursuant to a specific
exemption or exemptions therefrom, and Purchaser’s reliance on such exemptions
is predicated in part on the accuracy and completeness of the representations
and warranties of Seller. In furtherance thereof, Seller represents and warrants
to Purchaser as follows:
 
(i) Investment. Seller is acquiring the OP Units solely for Seller’s own account
for the purpose of investment and not as a nominee or agent for any other Person
and not with a view to, or for offer or sale in connection with, any
distribution thereof.  Seller agrees and acknowledges that it will not, directly
or indirectly, offer, transfer, sell, assign, pledge, hypothecate or otherwise
dispose of (each, a “Transfer”) any of the OP Units, unless (i) the Transfer is
pursuant to an effective registration statement under the 1933 Act and
qualification or other compliance under applicable blue sky or state securities
laws, (ii) no such registration is required because of the availability of an
exemption from registration under the 1933 Act, or  (iii) the Transfer is
otherwise permitted by the OP Agreement.  Notwithstanding the foregoing, no
Transfer shall be made unless it is permitted under the OP Agreement. Purchaser
shall place a restrictive legend on any certificate representing the OP Units,
or if applicable, any securities of the REIT issued in redemption and/or
conversion,  containing substantially the following language:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND HAVE NOT BEEN REGISTERED UNDER ANY
STATE SECURITIES LAWS.  THEY MAY NOT BE SOLD, OFFERED FOR SALE, OR TRANSFERRED
IN THE ABSENCE OF EITHER AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND UNDER APPLICABLE STATE SECURITIES LAWS,
OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER, IF REQUESTED BY THE ISSUER,
THAT SUCH TRANSACTION IS EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT OF
1933, AS AMENDED, AND UNDER APPLICABLE STATE SECURITIES LAWS.
 
The parties acknowledge that the Seller’s ownership of OP Units will be
reflected on the books of Purchaser and the issuance of a certificate
representing the OP Units is not anticipated to occur.
 
(ii) Accredited Investor.  Seller is an “accredited investor” (as such term is
defined in Rule 501 (a) of Regulation D under the 1933 Act).
 
(iii) Reliance on Exemptions.  Seller understands that the OP Units are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that
Purchaser is relying in part upon the truth and accuracy of Seller’s
representations and warranties in this Agreement and of the information in
Purchaser Questionnaire completed by Seller in order to determine the
availability of such exemptions and the eligibility of Seller to acquire the OP
Units.
 
(iv) No Governmental Review. Seller understands that neither the SEC nor any
other federal or state governmental authority has passed on or made any
recommendation or endorsement of the OP Units, or the fairness or suitability of
the investment in the OP Units, nor have such governmental authorities passed
upon or endorsed the merits of the offering of the OP Units.
 
(v) Information and Knowledge.  Seller, or its representative, acknowledges and
agrees that Seller has received, read and understood the limited partnership
agreement of Purchaser, as amended, the second amended and restated articles of
incorporation of the REIT, the bylaws of the REIT and the REIT’s most recent
Form 10-K as filed with the Securities and Exchange Commission (“SEC”), and the
REIT’s Form 10-Q’s, Form 8-K’s and proxy statements subsequently filed with the
SEC.  Seller, or his representative, has had an opportunity to obtain, and has
received, any additional information and has had an opportunity to ask such
questions of, and receive answers from, the Purchaser, the REIT or an agent or
representative of the Purchaser and the REIT, to the extent deemed necessary by
Seller in order to form a decision concerning an investment in the Purchaser or
the REIT.  As a result, Seller believes it has sufficient knowledge about the
business, management and financial affairs of the Purchaser and the REIT and the
terms and conditions of the purchase of the OP Units and any securities of the
REIT issued in redemption and/or conversion.
 
(vi) Risk of Loss.  Seller is able to bear the economic risk of investment in
the OP Units and any securities of the REIT issued in redemption and/or
conversion, including the total loss of such investment.
 
(vii) Tax Review. Seller has reviewed with Seller’s own tax advisors the tax
consequences of an investment in the OP Units.
 
(m) No Condemnation.  Seller has not received any written notice of, nor does
Seller have knowledge of, any pending action by any Governmental Authority
having the power of eminent domain which might result in the Property being
taken by condemnation or conveyance in lieu thereof.
 
(n) Laws. To Seller’s knowledge, Seller has not received any written notice,
demand or claim alleging any violation of, or liability under, any Laws,
including, without limitation, building codes, zoning ordinances and
Environmental Laws relating to the Property.
 
(o) Assessments. To Seller’s knowledge, Seller has not received any written
notice from any governmental entity of any special assessments or extraordinary
taxes except as forth in the Title Report or any written reports that may have
been or may be provided by Seller to Purchaser prior to the Effective Date.
 
(p) Repairs.  To Seller’s knowledge, Seller has not received any written notice
from any governmental body relating to the Property claiming any material
violation of any Laws, or requiring any material work, repairs, construction,
alterations or installation on the Property, which violation has not been cured
or work, repairs, construction or alterations and installations have not been
performed; and Seller shall promptly deliver written notice thereof to Purchaser
upon its receipt of any such notices.
 
(q) Permits and Licenses.  To Seller’s knowledge, all permits and
licenses  required to operate the Hotel as it is currently being operated
(collectively "Permits") are in full force and effect; provided, however, Seller
makes no representation or warranty regarding the assignability of any one or
more of the Permits.  Seller has made available to Purchaser true and correct
copies of all Permits in Seller’s possession.  To Seller’s knowledge, Seller has
not received any written notice from any governmental authority or other person
of (i) any material violation, non-renewal, suspension or revocation of any
Permits with respect to the Property that has not been dismissed or cured, or
(ii) any failure by Seller to obtain any material license or permit required
under applicable law for the ownership, maintenance, use, occupancy or operation
of the Property that has not been dismissed or cured.
 
(r) Personal Property.  Seller has not pledged, assigned, hypothecated or
transferred any of its right, title or interest in any of the personal or
intangible personal property constituting the Property, other than any leased
personal property or in connection with Seller’s existing financing of the
Property, if any, which shall be paid in full at the Closing.  Except for any
leased personal property, Seller has good and valid title to the personal and
intangible personal property constituting the Property, which in each case shall
be free and clear of any lien, pledge, charge, security interest, encumbrance,
title retention agreement, adverse claim or restriction as of the Closing.
 
(s) Employees.  None of the Hotel Employees are employees of Seller. All of the
Hotel Employees are employees of the Manager.  None of the Hotel Employees are
represented by any union or subject to any collective bargaining agreement and,
to Seller’s knowledge, no labor organizational effort is presently being made or
threatened by or on behalf of any labor union with respect to any Hotel
Employees.  Neither the Seller nor to the Seller’s knowledge the Manager has
experienced any strike, grievance, picketing, claim of unfair labor practices or
other labor dispute within the past three (3) years arising from or relating to
any Hotel Employees.  Manager has not engaged in any plant closing, workforce
reduction or other action that has resulted or could result in liability under
WARN and has not issued any notice that any such action is to occur in the
future.
 
(t) ERISA.
 
(i) To Seller’s knowledge, neither Seller nor Manager nor any of their
respective ERISA Affiliates has established, maintained or contributed (in
connection with the Property or Manager’s employees working at the Property) to
any Employee Benefit Plan (a) subject to Code Section 412, Section 302 of ERISA,
or Title IV of ERISA, (b) that is a multiemployer plan within the meaning of
Section 3(37) or Section 4001(a)(3) of ERISA, (c) that is a multiple employer
plan within the meaning of Code Section 413(c), (d) that is a “multiple employer
welfare arrangement” within the meaning of Section 3(40) of ERISA.
 
(ii) Within five (5) Business Days following the Effective Date, Seller shall
cause Manager to provide Purchaser with complete copies of each Employee Benefit
Plan, trusts, funding arrangements, any amendments thereto, the most recent
summary plan descriptions and summary of material modifications, the most recent
funding and critical status notices, and actuarial reports for the past two
years.
 
(iii) Seller is not an Employee Benefit Plan and none of Seller’s assets are
plan assets as defined or determined under ERISA.
 
(iv) Neither the Seller, nor to Seller’s knowledge, the Manager, nor any of
their respective ERISA Affiliates has made any plan or commitment since January
1, 2015 to create any additional Employee Benefit Plan or modify or change any
existing Employee Benefit Plan that would increase the benefits provided to any
Hotel Employee or former Hotel Employee except as required by law.
 
(v) To Seller’s knowledge, each Employee Benefit Plan intended to be qualified
under Code Section 401(a) has received a favorable determination or opinion
letter from the IRS as to its qualification under the Code that has not been
revoked and provides that any related trust is qualified under Code Section
501(a), and such letter(s) have been provided by the Manager.  To Seller’s
Knowledge, no event has occurred with respect to any such Qualified Plan which
could reasonably be expected to adversely affect the qualification of such
Qualified Plan or exemption of the related trust.
 
(vi) To Seller’s knowledge, no event has occurred and no condition exists with
respect to any Employee Benefit Plan that would subject the Purchaser to any
tax, fine, lien, penalty or other liability imposed under ERISA, the Code or
other applicable laws.
 
(vii) To Seller’s Knowledge, each Employee Benefit Plan has been operated and
administered in all material respects by Manager in compliance with its terms
and all applicable laws.  To Seller’s Knowledge, there are no pending or
threatened claims against, by or on behalf of any Employee Benefit Plans (other
than routine claims for benefits under the terms of any such benefit plan).
 
(viii) To Seller’s Knowledge, no Employee Benefit Plan provides for welfare
benefits after termination of employment except as required by COBRA and at the
expense of the participant or beneficiaries.
 
(u) OFAC.  Seller is not a person or entity with whom U.S. persons or entities
are restricted from doing business under regulations of the Office of Foreign
Asset Control (“OFAC”) of the Department of the Treasury (including those named
on OFAC’s Specially Designated and Blocked Persons List) or under any statute,
executive order (including the September 24, 2001, Executive Order Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit, or Support Terrorism), or other governmental action, and Seller will not
engage in any dealings or transactions or be otherwise associated with any such
restricted persons or entities.
 
(v) Existing Loan.  The Existing Loan Documents provide for no prepayment fees
or penalties resulting from the repayment of the Existing Loan prior to the
stated maturity date thereof, other than: (i) accrued interest as of the
repayment date, (ii) LIBOR breakage costs, if the repayment date does not fall
on the first day of a calendar month, (iii) the Exit Fee (as defined in Section
14 of the Note described in Schedule 2.5 attached hereto), and (iv) the Yield
Maintenance (as defined in Section 2 of the Note Schedule 2.5 attached hereto),
if the repayment date is prior to October 21, 2015.
 
As used herein, “Seller’s knowledge” shall mean the current, actual knowledge of
Greg Friedman, who Seller represents and warrants has direct responsibility for
the asset management of the Property for Seller.  Greg Friedman shall not have
any personal liability whatsoever under any circumstances in connection with
this Agreement or the Property.
 
Section 4.3 Survival.  The representations and warranties of each of Purchaser
and Seller shall survive the closing for twelve (12) months following the
Closing Date; provided however, Purchaser’s representations and warranties set
forth in Sections 4.1(g), 4.1(i), 4.1(l) and 4.1(m) shall survive until sixty
(60) days after the expiration of the applicable statute of limitations (as
applicable, the “Survival Period”).
 
(a) If at or prior to the Closing, Purchaser shall become aware that any of the
representations or warranties made herein by Seller are untrue, inaccurate or
incorrect and shall give Seller notice thereof at or prior to the Closing, then
Seller shall have the right to cure or correct such untrue, inaccurate or
incorrect representation or warranty, and in connection therewith Seller may
elect by notice to Purchaser to adjourn the Closing one or more times for up to
sixty (60) days in the aggregate.  If Seller is unable to cure or correct any
such untrue, inaccurate or incorrect representation or warranty on or before the
Closing Date (whether or not the Closing is adjourned as provided above), then
Purchaser, as its sole remedy, may elect either (i) to waive such
misrepresentations or breaches of warranties and consummate the transactions
contemplated hereby without any reduction of or credit against the Purchase
Price, or (ii) to terminate this Agreement by notice given to Seller on the
Closing Date, in which event Purchaser shall receive a return of the Deposit
and, with the exception of those obligations which expressly survive the
termination of this Agreement, no party shall have any further liability to any
other party hereunder.
 
(b) Following the Closing, Seller shall have no liability to Purchaser for any
breach of any of Seller’s representations or warranties unless: (i) Purchaser
makes a claim therefore prior to the expiration of the Survival Period; (ii) the
facts constituting such breach of Seller’s representations or warranties were
not disclosed to or otherwise known by Purchaser prior to Closing; and (iii)
Purchaser’s damages as a result of such breach of Seller’s representations or
warranties exceed Twenty-Five Thousand Dollars ($25,000.00); provided however,
that in no event shall Seller’s aggregate liability to Purchaser for all such
breaches exceed Two Hundred Thousand Dollars  ($200,000.00).
 
ARTICLE 5
 
COVENANTS OF SELLER
 
Section 5.1 Covenants.
 
(a) Between the date hereof and the Closing Date, Seller shall continue to
operate, manage and maintain the Property and Hotel in such manner as is
consistent with its current practices.  In connection therewith:
 
(i) Seller shall not, except in the ordinary course of business and consistent
with prior practice, modify, extend, renew or cancel (except as expressly
required by the terms thereof or as a result of a default by the other party
thereunder) any Contracts or enter into any new Contracts without Purchaser’s
prior consent, which consent shall not be unreasonably withheld or delayed;
provided, however, that (i) Purchaser’s consent shall not be required if such
service contracts, equipment leases, space leases and similar agreements may be
terminated at any time on not more than thirty (30) days’ prior notice by
Seller, or its successor, without the payment of a penalty, and (ii) from and
after the expiration of the Due Diligence Period, Purchaser may withhold its
consent (to the extend such consent is required) in its sole and absolute
discretion.
 
(ii) Seller shall keep inventories and supplies adequately stocked, consistent
with the requirements of the Franchisor.  In furtherance (and not limitation) of
the foregoing, as of the date of Closing, the Hotel shall be stocked with
inventories and supplies, including, without limitation, unopened food and
beverage items and other consumable items, sufficient for the normal operation
of the Hotel and, in any case, comparable to the month end inventories and
supplies of the Hotel for the preceding twelve (12) calendar months.
 
(iii) Seller shall make all necessary and ordinary maintenance repairs in the
ordinary course of business resulting from the breakdown or improper functioning
of a particular item or system which is required to keep the Property in
substantially the same condition as at the date hereof, subject to ordinary wear
and tear and the provisions of Article 7; provided that Seller shall not be
obligated to perform any capital improvements to any part of the Property except
as required by Law.
 
(b) Seller shall use commercially reasonable efforts to assist Purchaser in
affecting the transfer of any existing liquor licenses and permits currently in
the name of Seller or its affiliates or Manager to Purchaser or its designee on
the Closing Date, or in obtaining new liquor licenses and
permits.  Notwithstanding the foregoing, however, in the event that the parties
are unable to cause the transfer of the existing or the issuance of new liquor
licenses and permits to Purchaser as of the date of Closing Date, then, in
accordance with applicable laws, Seller or its affiliates or Manager, as
applicable, shall cooperate with Purchaser and implement arrangements reasonably
requested by Purchaser whereby Seller or its affiliates or Manager, as
applicable, shall manage the purchase, sale and service of alcoholic beverages
at the Hotel on behalf of Purchaser for up to one hundred eighty (180) days
following the Closing Date and pending the transfer of the existing or the
issuance of new liquor licenses and permits to Purchaser or Purchaser’s
nominee.  Purchaser shall reimburse the Seller or its affiliate or Manager, as
applicable, for actual out of pocket costs incurred by the Seller or its
affiliate arising from their performance of the obligations set forth in this
Section such as the costs of carrying liquor liability insurance and licensing
fees.
 


ARTICLE 6
INDEMNIFICATION; AS-IS


Section 6.1 Indemnity by Purchaser. Following the Closing, Purchaser hereby
agrees to indemnify the Seller Indemnified Parties against, and to defend and
hold the Seller Indemnified Parties harmless from all claims, demands, causes of
action, losses, damages, liabilities, costs and expenses (including, without
limitation, reasonable attorneys’ fees and disbursements) asserted against or
incurred by any Seller Indemnified Party in connection with or arising out of
the acts or omissions of Purchaser or Purchaser’s agents, or any other matters
or occurrences that take place on or after the Closing Date and relate to the
ownership, maintenance or operation of the Property.  Purchaser’s obligations
under this Section shall survive for a period of six (6) months following the
Closing Date.
 
Section 6.2 Indemnity by Seller. Following the Closing, Seller hereby agrees to
indemnify the Purchaser Indemnified Parties against, and to defend and hold the
Purchaser Indemnified Parties harmless from all claims, demands, causes of
action, losses, damages, liabilities, costs and expenses (including, without
limitation, reasonable attorneys’ fees and disbursements) asserted against or
incurred by any Purchaser Indemnified Party in connection with or arising out
of, any matters or occurrences that take place that accrue in connection with
the Property prior to Closing and relate to the ownership, maintenance or
operation of the Property.   Seller’s obligations under this Section shall
survive the Closing for a period of nine (9) months.
 
Section 6.3 “AS-IS” Transaction. PURCHASER HEREBY ACKNOWLEDGES AND AGREES THAT,
EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, SELLER MAKES NO (AND SELLER
EXPRESSLY DISCLAIMS AND NEGATES ANY) REPRESENTATIONS OR WARRANTIES OF ANY KIND,
WRITTEN OR ORAL, STATUTORY, EXPRESS OR IMPLIED, WITH RESPECT TO THE  PROPERTY OR
ANY OTHER MATTER WHATSOEVER.  PURCHASER FURTHER ACKNOWLEDGES THAT PURCHASER HAS
CONDUCTED AN INDEPENDENT INSPECTION AND INVESTIGATION OF THE PROPERTY AND ALL
SUCH OTHER MATTERS RELATING TO OR AFFECTING THE PROPERTY AS PURCHASER DEEMED
NECESSARY OR APPROPRIATE AND THAT PURCHASER IS PROCEEDING WITH ITS ACQUISITION
OF THE PROPERTY BASED SOLELY UPON SUCH INDEPENDENT INSPECTIONS AND
INVESTIGATIONS.  ACCORDINGLY, SUBJECT TO THE TERMS AND CONDITIONS EXPRESSLY SET
FORTH IN THIS AGREEMENT, PURCHASER WILL ACCEPT THE PROPERTY AT THE CLOSING “AS
IS,” “WHERE IS,” AND “WITH ALL FAULTS” AND WITHOUT RECOURSE AGAINST ANY SELLER.
 
Section 6.4 Assumption by Purchaser.  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT
TO THE CONTRARY, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, UPON CLOSING
PURCHASER ASSUMES THE RISK OF PHYSICAL CONDITIONS, DEFECTS, CONSTRUCTION
DEFECTS, ENVIRONMENTAL, HEALTH, SAFETY AND WELFARE MATTERS WHICH MAY NOT HAVE
BEEN REVEALED BY PURCHASER’S INSPECTIONS.  EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED HEREIN, AS OF THE CLOSING DATE, PURCHASER, FOR ITSELF AND ITS AGENTS,
AFFILIATES, SUCCESSORS AND ASSIGNS, HEREBY WAIVES AND RELEASES SELLER, MANAGER,
AND EACH OF THEIR RESPECTIVE AGENTS, EMPLOYEES, DIRECTORS, OFFICERS, AFFILIATES,
INTEREST HOLDERS, SUCCESSORS AND ASSIGNS (COLLECTIVELY, THE “RELEASEES”) FROM
ANY AND ALL RIGHTS, CLAIMS AND DEMANDS AT LAW OR IN EQUITY, WHETHER KNOWN OR
UNKNOWN AT THE TIME OF THIS AGREEMENT, WHICH PURCHASER HAS OR MAY HAVE IN THE
FUTURE, ARISING OUT OF THE PHYSICAL, ENVIRONMENTAL, ECONOMIC OR LEGAL CONDITION
OF THE PROPERTY.
 
ARTICLE 7
DAMAGE OR DESTRUCTION; CONDEMNATION


Section 7.1 Damage or Destruction.  If at any time prior to the Closing Date all
or any material portion of the Property is destroyed or damaged as a result of
fire or any other casualty and the cost of restoring such damage exceeds or is
reasonably anticipated to exceed Five Hundred Thousand Dollars ($500,000.00),
then, at the option of Purchaser, exercised by giving Seller written notice
within twenty (20) days of Purchaser’s discovery or notification of the casualty
event, Purchaser may terminate this Agreement, and upon such termination
Purchaser shall receive a return of the Deposit and this Agreement shall be
canceled with no further liability of any party to any other, except under such
provisions which shall expressly survive a termination of this
Agreement.  Seller shall give Purchaser prompt written notice of any
casualty.  If Purchaser shall not elect so to terminate within the applicable
notice period, Purchaser will be deemed to have elected to proceed to Closing
and, as such, will be entitled to receive all insurance proceeds of any such
casualty (plus an amount, payable by the Seller to Purchaser at Closing, equal
to any deductible(s) in the insurance policies), and in that event the Seller
will take at Closing all action necessary to assign their interest in any such
proceeds to Purchaser.  The parties understand and agree that Seller shall bear
the “risk of loss” with respect to the Property up to and through the
Closing.  Upon Closing and delivery of the Deed to Purchaser, the “risk of loss”
shall shift from Seller to Purchaser.
 
Section 7.2 Condemnation.  If any Material Taking occurs, or any Governmental
Authority initiates legal proceedings which, if successfully prosecuted would
result in a Material Taking between the date of this Agreement and the Closing
Date, then, at the option of Purchaser, exercised by giving Seller written
notice within twenty (20) days of Purchaser’s discovery or notification of the
condemnation or eminent domain event, Purchaser may terminate this Agreement,
and upon such termination Purchaser shall receive a return of the Deposit and
this Agreement shall be canceled with no further liability of any party to any
other, except under such provisions which shall expressly survive a termination
of this Agreement.  If Purchaser shall not elect so to terminate within the
applicable notice period, Purchaser will be deemed to have elected to proceed to
Closing and, as such, will be entitled to receive all proceeds of any such
taking or condemnation, and in that event Seller will take at Closing all action
necessary to assign their interest in any such award to Purchaser.  Seller shall
give Purchaser prompt written notice of any taking that is threatened in
writing.  For the purpose of this Section, “Material Taking” shall mean any
taking or condemnation (or notice thereof) for any public or quasi-public
purpose or use by any competent authority in appropriate proceedings or any
exercise of a right of eminent domain that results in, or is reasonably
anticipated to result in, (i) an award in excess of Five Hundred Thousand
Dollars ($500,000.00).
 
Section 7.3 Settlement of Claims.  Seller shall promptly and diligently pursue
payment of any awards or proceeds in connection with any condemnation or eminent
domain proceeding, and/or the settlement or negotiation of any insurance claim,
including making proof of loss thereof.  In the event this Agreement is not
terminated as the result of such casualty or condemnation, and Purchaser has
elected (or is deemed to have elected) to proceed to Closing, Purchaser shall
have the right to participate in the settlement or negotiation of claims for all
awards or proceeds and/or participate in any proceedings related to a
condemnation of the Property and, in connection therewith, Seller shall promptly
deliver to Purchaser copies of all documents received by Seller in connection
with the foregoing.  Seller shall not accept any award or enter into any
settlement without first obtaining the prior written consent of Purchaser, which
shall not be unreasonably withheld or delayed.  In the event Seller fails to
comply with their obligations under this paragraph, the same shall be deemed a
breach of the Seller’s obligations under this Agreement.
 
ARTICLE 8
MISCELLANEOUS


Section 8.1 Further Assurances.  Seller shall take such other actions and
execute and deliver such additional documents following the Closing as Purchaser
may reasonably request in order to effect the transactions contemplated hereby
(subject to Seller’s approval as to the form and substance of such documents).
 
Section 8.2 Counterparts.  This Agreement may be executed in one or more
counterparts and by facsimile, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument.
 
Section 8.3 Governing Law.  This Agreement shall be governed by the internal
laws of the jurisdiction in which the Property is located, without regard to the
choice of law provisions thereof.
 
Section 8.4 Amendment; Waiver.  Any amendment hereto shall be in writing and
signed by all parties hereto. No waiver of any provisions of this Agreement
shall be valid unless in writing and signed by the party against whom
enforcement is sought.
 
Section 8.5 Entire Agreement.  This Agreement and all related agreements
referred to herein constitute the entire agreement and supersede conflicting
provisions set forth in all other prior agreements and understandings, both
written and oral, among the parties with respect to the subject matter hereof.
 
Section 8.6 Assignability.  This Agreement shall be binding upon, and shall be
enforceable by and inure to the benefit of, the parties hereto and their
respective heirs, legal representatives, successors and assigns; provided,
however, that this Agreement may not be assigned (except by operation of law) by
any party without the prior written consent of the other party, and any
attempted assignment without such consent shall be void and of no effect, except
that Purchaser may assign its right to receive the Property at Closing to one or
more of its wholly owned subsidiaries or affiliates under common control. In the
event Purchaser assigns its rights to the extent permitted hereunder, Purchaser
and such assignee shall, upon Seller written request, execute and deliver an
assignment agreement pursuant to which such assignee is bound.  No such
assignment of Purchaser’s rights or interests under this Agreement shall relieve
Purchaser of its liabilities and duties under this Agreement.  This Agreement is
solely for the benefit of Seller and Purchaser, and there are no third party
beneficiaries hereof.  For purposes of this Section, the term “control” shall
mean the ownership (directly or indirectly) of 50.1% or more of the voting or
comparable ownership interest of any corporation, trust, partnership, limited
liability company or other business entity.
 
Section 8.7 Titles.  The titles and captions of the Articles, Sections and
paragraphs of this Agreement are included for convenience of reference only and
shall have no effect on the construction or meaning of this Agreement.
 
Section 8.8 Third Party Beneficiary.  No provision of this Agreement is
intended, nor shall it be interpreted, to provide or create any third party
beneficiary rights or any other rights of any kind in any customer, affiliate,
stockholder, partner, member, director, officer or employee of any party hereto
or any other person or entity.
 
Section 8.9 Severability.  If any provision of this Agreement, or the
application thereof, is for any reason held to any extent to be invalid or
unenforceable, the remainder of this Agreement and application of such provision
to other persons or circumstances will be interpreted so as reasonably to effect
the intent of the parties hereto. The parties further agree to replace such void
or unenforceable provision of this Agreement with a valid and enforceable
provision that will achieve, to the extent possible, the economic, business and
other purposes of the void or unenforceable provision and to execute any
amendment, consent or agreement deemed necessary or desirable by the parties to
effect such replacement.
 
Section 8.10 Defaults and Remedies.
 
(a) In the event that Seller is ready, willing and able to close in accordance
with the terms and provisions hereof, and Purchaser defaults in any of its
obligations undertaken in this Agreement, Seller shall be entitled to, as its
sole and exclusive remedy to either: (i) waive such default and proceed to
Closing in accordance with the terms and provisions hereof (ii) terminate this
Agreement, and collect the Deposit as liquidated damages, and not as a penalty,
for Purchaser’s default hereunder, it being agreed that the damages by reason of
Purchaser’s default are difficult, if not impossible, to ascertain, and upon
such termination and delivery of the Deposit, all rights, liabilities and
obligations of the parties under this Agreement shall expire, except for the
surviving obligations (including, but not limited to indemnities) and other
matters expressly set forth herein.
 
(b) In the event that Purchaser is ready, willing and able to close in
accordance with the terms and provisions hereof, and Seller defaults in the
obligations herein taken by Seller, Purchaser may, as its sole and exclusive
remedy, either (A) waive such default and proceed to Closing in accordance with
the terms and provisions hereof, or (B) elect, in Purchaser’s sole discretion,
to either (i) terminate this Agreement, and upon such termination Purchaser
shall receive a return of the Deposit and Seller shall pay to Purchaser the
reasonable out-of-pocket costs and expenses actually incurred by Purchaser in
connection with Purchaser’s third-party due diligence up to an amount of Fifty
Thousand and No/100 Dollars ($50,000.00), provided Purchaser presents Seller
with reasonable documentation evidencing such costs and fees, and upon Seller’s
tender of the Deposit and reimbursement of such reasonable out-of-pocket costs,
this  Agreement shall immediately terminate and be of no further force and
effect, or (ii) enforce specific performance of the Seller’s obligations
hereunder; provided, however, any such action for specific performance must be
initiated within sixty (60) days of the date Purchaser first becomes aware of
the default by Seller.
 
Section 8.11 Confidentiality.  All press releases or other public communications
of any kind relating to the transactions contemplated herein, and the method and
timing of release for publication thereof, will be subject to the prior written
approval of Purchaser and the Seller who contributed the property which is the
subject of the press release or other public communication, in each case not to
be unreasonably withheld; provided, however, that the parties may disclose the
terms and conditions of this Agreement (a) as required by law (including,
without limitation, any and all securities laws, rules and regulations), (b) to
consummate the terms of this Agreement or any financing relating thereto, or (c)
to Purchaser’s or Seller’s lenders, attorneys and accountants.  Notwithstanding
the foregoing, Seller acknowledges that Purchaser is affiliated with a publicly
traded real estate investment trust, namely the REIT, and the REIT may determine
in its reasonable discretion that the public disclosure of any information
subject to Section 8.11 is necessary or advisable under applicable securities
laws (including, without limitation, information regarding the terms of this
Agreement, the Purchase Price, the Property and Seller) and Seller agrees that
any such disclosure by the REIT, Purchaser or their respective affiliates or
representatives shall not be deemed a violation of the provisions of this
Section 8.11 and shall not be subject to the prior written approval of Seller
(including, without limitation, any such disclosure made pursuant to the
provisions of current, quarterly and annual report forms promulgated under
applicable securities laws and in connection with any securities offerings by
the REIT).
 
Section 8.12 Seller Confidentiality and Trading.  Seller acknowledges that,
through the course of the transaction contemplated hereunder, Seller may be
provided by the Operating Partnership or its affiliates with information
regarding Purchaser and Purchaser’s affiliates including, without limitation,
the REIT (collectively, the “OP Parties”).  Except as required by law, Seller
and its representatives shall hold in strictest confidence all data and
information obtained with respect to the OP Parties or their respective
businesses, whether obtained before or after the execution and delivery of this
Agreement, except such information (i) that is or may be required to be
disclosed by Seller under any law, rule, regulation, court order or other
judicial process, (ii) that is or becomes generally available to the public
other than as a result of disclosure in breach of this Agreement, (iii) becomes
lawfully available to Seller on a non-confidential basis from a source other
than an Operating Partnership Party or one of its agents or representatives,
which is not bound by a confidentiality agreement with or other contractual,
legal or fiduciary obligation of confidentiality to any Operating Partnership
Party or any other party with respect to any portion of the information or (iv)
was lawfully known to Seller on a non-confidential basis prior to its disclosure
to Seller by an Operating Partnership Party or one of its agents or
representatives; provided, however, that Seller may disclose such information to
the employees, attorneys and accountants of Seller to the extent reasonably
necessary in connection herewith, provided that Seller instructs such persons to
treat such information confidentially.  Seller acknowledges that it is aware,
and that Seller has advised each recipient it has provided such information,
that the securities laws of the United States prohibit any person who has
material non-public information to purchase or sell securities of an issuer
without the prior public dissemination of such information.  Seller further
agrees that it will not use such information to make an investment, or
communicate such information to any other person under circumstances in which it
is reasonably foreseeable that such person is likely to purchase or sell such
securities, in any manner inconsistent with the securities laws of the United
States. The provisions of this Section shall survive any termination of this
Agreement or the Closing.
 
Section 8.13 Reliance.  Each party to this Agreement acknowledges and agrees
that it is not relying on tax advice or other advice from the other party to
this Agreement, and that it has or will consult with its own advisors.
 
Section 8.14 Notice.  All notices, demands and requests which may be given or
which are required to be given by any party to another, and any exercise of a
right of termination provided by this Agreement, shall be in writing and shall
be deemed effective:  (a) on the date personally delivered to the intended
recipient’s address below, as evidenced by written receipt therefor, whether or
not actually received by the Person to whom addressed; (b) on the third (3rd)
Business Day after being sent, by certified or registered United States Postal
Service mail, postage prepaid, return receipt requested, addressed to the
intended recipient at the address specified below; (c) on the first (1st)
Business Day after being deposited into the custody of a nationally recognized
overnight delivery service such as FedEx or UPS, addressed to the intended
recipient at the address specified below; or (d) on the same day as delivered by
electronic mail pursuant to the Email addresses below, provided that such
delivery is accompanied by a delivery in accordance with (c) hereof.  For
purposes of this Section, the addresses of the parties for all notices are as
set forth below (unless changed by similar notice in writing given by the
particular Person whose address is to be changed).
 
If to Seller:
c/o Peachtree Hotel Group
5607 Glenridge Drive, Suite 430
Atlanta, Georgia 30342
Attn: Jatin Desai and Kevin Cadin
404-497-4117
jdesai@peachtreehotelgroup.com
404-953-4955
kcadin@peachtreehotelgroup.com
 
With a copy to:
Morris, Manning & Martin, L.L.P.
1600 Atlanta Financial Center
3343 Peachtree Road, N.E.
Atlanta, Georgia 30326
Attn: Brett A. Lavoie
404-364-7436
blavoie@mmmlaw.com
 
If to Purchaser:
Supertel Hospitality, Inc.
11422 Miracle Hills Drive, Suite 501
Omaha, NE 68154
Attn: Lauren Green
402-371-2520
lgreen@supertelinc.com
 
 
With a copy to:
Jeffer Mangels Butler & Mitchell LLP
1900 Avenue of the Stars, 7th Floor
Los Angeles, California 90067
Attn: M. Guy Maisnik
310-201-3588
mgm@jmbm.com
   



Section 8.15 Waiver Of Trial By Jury.  SELLER AND PURCHASER WAIVE TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER ARISING IN TORT OR CONTRACT)
BROUGHT BY EITHER AGAINST THE OTHER ON ANY MATTER ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS AGREEMENT.
 
Section 8.16 Purchaser’s Right to Audit.  Seller shall provide to Purchaser (at
Purchaser’s sole cost and expense) copies of, or shall provide Purchaser
reasonable access to, such factual information as may be reasonably requested by
Purchaser, and in the possession or control of Seller, or its property manager
or accountants, to enable Purchaser’s auditor to conduct an audit, in accordance
with Rule 3-14 of Securities and Exchange Commission Regulation S-X, or as may
be reasonably required by Purchaser or any affiliate of Purchaser to make any
required filings with the Securities and Exchange Commission or other
governmental authority, of the balance sheet and income statements of the
Property for the year to date of the year in which Closing occurs plus the two
(2) immediately preceding calendar years.  Seller’s obligation to maintain its
records for use under this Section shall be an ongoing condition to Closing for
Purchaser’s benefit until Closing.  Seller shall maintain its records for use
under this Section for a period of not less than two (2) years after the Closing
Date.  The provisions of this Section shall survive Closing.
 
ARTICLE 9
ESCROW PROVISIONS


Section 9.1 Disbursement of Deposit.  The Deposit shall be held by Escrow Agent,
in trust, and disposed of only in accordance with the following provisions:
 
(a) Escrow Agent shall invest the Deposit in an interest-bearing account
reasonably satisfactory to Purchaser and Seller, and shall promptly provide
Purchaser and Seller with confirmation of the investments made.
 
(b) If the Closing occurs, Escrow Agent shall apply the Deposit on the Closing
Date to the Purchase Price payable by Purchaser in accordance with Section
1.2(c).  If for any reason the Closing does not occur, Escrow Agent shall
deliver the Deposit to Seller (in accordance with their respective percentage
interests in the Property) or the Operation Partnership only upon receipt of a
written demand therefor from such party, subject to the following provisions of
this clause (b).  Subject to the last sentence of this clause (b), if for any
reason the Closing does not occur and either party makes a written demand (the
“Demand”) upon Escrow Agent for payment of the Deposit, Escrow Agent shall give
written notice to the other party of the Demand within five (5) Business Days
after receipt of the Demand.  If Escrow Agent does not receive a written
objection from the other party to the proposed payment within five (5) Business
Days after the Escrow Agent’s giving to such other party such notice, Escrow
Agent is hereby authorized to make the payment set forth in the Demand.  If
Escrow Agent does receive such written objection within such period, Escrow
Agent shall continue to hold such amount until otherwise directed by written
instructions signed by Seller and Purchaser or a final judgment of a court.
 
(c) The parties acknowledge that Escrow Agent is acting solely as an escrow
holder at the request and for the convenience of, Purchaser and Seller.  Escrow
Agent shall not, however, be deemed to be the agent of either of the parties,
and Escrow Agent shall not be liable to either of the parties for any action or
omission on its part taken or made in good faith, and not in disregard of this
Agreement, but shall be liable only for its negligent acts or willful
misconduct, and for any liabilities (including reasonable attorneys’ fees,
expenses and disbursements) incurred by Seller or Purchaser resulting from
Escrow Agent’s mistake of law respecting Escrow Agent scope or nature of its
duties.  Seller and Purchaser shall jointly and severally indemnify and hold
Escrow Agent harmless from and against all liabilities (including reasonable
attorneys’ fees, expenses and disbursements) incurred in connection with the
performance of Escrow Agent’s duties hereunder, except with respect to actions
or omissions taken or made by Escrow Agent in bad faith, in disregard of this
Agreement or involving negligence or willful misconduct on the part of Escrow
Agent.  Escrow Agent has executed this Agreement in the place indicated on the
signature page hereof in order to confirm that Escrow Agent has received and
shall hold the Deposit in escrow, and shall disburse the Deposit pursuant to the
provisions of this Article 9.
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties have executed this Contribution Agreement as of
the date first written above.




SELLER


PHG SAN ANTONIO, LLC, a Georgia limited company


By:           Peachtree Hotel Group II, LLC, a Georgia
limited liability company, its Manager




By:              /s/ Jatin
Desai                                                      
Name:         Jatin Desai                                                      
Title:           Manager                                                      
 


 


 
[SIGNATURES FOLLOW ON NEXT PAGE]

[Purchase and Sale Agreement – SP]
[SpringHill Suites – San Antonio TX]
 
 

--------------------------------------------------------------------------------

 



 
PURCHASER:


SUPERTEL LIMITED PARTNERSHIP, a Virginia limited partnership




By:              /s/ J. William
Blackham                                                      
Name:         J. William
Blackham                                                      
Title:           President                                                      







[Purchase and Sale Agreement – SP]
[SpringHill Suites – San Antonio TX]
 
 

--------------------------------------------------------------------------------

 



 
THE UNDERSIGNED HEREBY ACKNOWLEDGES AND AGREES TO BE BOUND BY THE TERMS OF THIS
AGREEMENT RELATING TO ESCROW AGENT AND THE DEPOSIT.
 
ESCROW AGENT:
 
FIRST NATIONWIDE TITLE AGENCY, LLC
 


 
By:              /s/ Debra
Paoli                                                      
 
Name:              Debra
Paoli                                                                
 
Title:                Senior Vice
President                                                      
 
Date:               July 14,
2015                                                      

 
 

--------------------------------------------------------------------------------

 



 
EXHIBITS AND SCHEDULES
 
The following Exhibits and Schedules are attached hereto and incorporated
herein:
 
EXHIBIT A                                -                      Definitions
 
EXHIBIT B                                -                      Legal
Description of the Property
 
EXHIBIT C                                -                      Form of Deed
 
EXHIBIT D                                -                      Form of Bill of
Sale
 
EXHIBIT E                                -                      Form of
Certification of Non-Foreign Status


EXHIBIT F                                -                      Form of LP
Admission Agreement
 
EXHIBIT G                                -                      Form of
Redemption Rights Agreement
 
EXHIBIT H                                -                      Confidential
Purchaser Questionnaire
 
SCHEDULE 1                            -                      List of Excluded
Assets
 
SCHEDULE 2.2                         -                      Due Diligence
Material
 
SCHEDULE 4.2(g)                    -                      Contracts & Contracts
Consents
 
SCHEDULE 4.2(j)                     -                      Litigation and
Judgments
 



